DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18, and 19 of U.S. Patent No. 11,414,743. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter of Claims 1 and 9 encompasses that of Claims 14, 15, 18, and 19 of the reference patent and is therefore unpatentable for obviousness double patenting.
Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18, and 19 of U.S. Patent No. 11,414,743 in view of Kwak USPA 2010/0285333. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent is relied upon as set forth above. The reference patent does not claim plating amounts. Kwak teaches that effective plating amounts can be ca. 6.5 microns or less, which is ca. 40 grams per square meter or less (Figure 1; paragraph 37). It would have been obvious to one of ordinary skill in the art at the time of filing to claim an overall effective plating amount to provide effective protection to the underlying substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is the relationship between “multiple plating layers” and the “first” and “second” plating layers and the other claim requirements. For example, Claim 1 requires that ratio of total Mg for the “multiple plating layers” must be in a specified range. If not all of the plating material on the base steel falls within either the first or second plating layer and the ratio is satisfied for all of the plating material but not for the first and second plating layers alone, is the article encompassed by the claim or not? Likewise, if the ratio of total Mg is satisfied by the first and second plating layers alone, but not for the total of material plated on the base steel, is the article encompassed by the claim or not? Analogous rejection applies to Claim 9.
Regarding Claim 2, does the requirement of deviation apply to only the first and second plating layers or to whatever may be considered every other plating layer too? It is unclear what the deviation being claimed is? Is this a deviation in concentration in the width direction vis a vis the rolling direction in the center portion of each layer? Is it some other direction or all other directions? Is the deviation a percent deviation of the amount of Mg or a percentage amount deviation of Mg? For example, in the former, if the amount of Mg were to be 5 % at the center, the amount could vary from 4.5 to 5.5%, whereas in the latter, if the amount of Mg were to be 5 % at the center the amount could vary from 0 to 10%. If the latter, would the measure units of amount of Mg for assessing deviation be by weight or by atom?
Regarding Claim 3, does the “multiple plating layers” refer to all such layers or only to first and second plating layers?
Regarding Claim 5, does the single alloy layer manifest in the whole plating or only in what had been the first and second plating layer?
Allowable Subject Matter
Claims 2, 3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-10, the reviewed prior does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest claimed first and second plating layer configuration with claimed Mg amounts and necessary phases in the claimed context. For example, Fukui USPN 5,468,177 teaches multiple plating layers on steel substrate formed of Zn/Mg alloy, but fails to expressly teach or suggest claimed first and second plating layer configuration with claimed Mg amounts and necessary phases in the claimed context, including the claimed ratio of total amount weight amount of Mg. See Fukui (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
20 September 2022